Citation Nr: 0416379	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-34 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for cancer of the larynx.


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1963 to 
January 1965. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim seeking 
entitlement to service connection for cancer of the larynx as 
a result of exposure to herbicides.



FINDINGS OF FACT

1.  The veteran's service on the U.S.S. Oriskany (CVA-34) off 
the shore of the Republic of Vietnam did not involve actual 
duty or visitation in the Republic of Vietnam.

2.  The veteran's cancer of the larynx was not manifested 
during the veteran's active military service or within one 
year after service, and is not otherwise related to such 
service.

3.  The record contains no competent evidence indicating that 
the veteran's cancer of the larynx is causally related to his 
active service or any incident therein, to include any 
exposure to Agent Orange.


CONCLUSION OF LAW

Cancer of the larynx was not incurred in service, nor may it 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.313 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background Facts

The veteran's January 1962 first enlistment examination 
indicated a clinically normal mouth and throat, and normal 
lungs and chest.  According to the report of medical history 
at the time, the veteran did not ever have or presently have 
throat trouble or a tumor, growth, cyst, or cancer.  The 
veteran's February 1963 examination indicated a clinically 
normal mouth and throat, and normal lungs and chest.  
According to the report of medical history at the time, the 
veteran did not ever have or presently have throat trouble or 
a tumor, growth, cyst, or cancer.  


The veteran's January 1965 separation examination indicated a 
clinically normal mouth and throat, and normal lungs and 
chest.  According to the report of medical history at the 
time, the veteran did not ever have or presently have throat 
trouble or a tumor, growth, cyst, or cancer.  

According to his DD-214, the veteran's last duty assignment 
was with the U.S.S. Oriskany (CVA-34).

A letter dated August 1999 from Dr. J.R. was submitted.  The 
preoperative and postoperative diagnosis indicated was left 
true vocal cord nodule.  The operation performed was 
suspension microlaryngoscopy with left true vocal cord 
stripping.  
A pathology report dated August 1999 was submitted from Dr. 
J.R.  A clinical diagnosis of vocal cord disease was 
indicated.  A left vocal cord biopsy was performed.  The 
diagnosis was larynx, left vocal cord, biopsy:  invasive 
moderately to poorly differentiated squamous cell carcinoma.

According to an August 1999 radiology report, the veteran was 
examined by Dr. M.H.L.  A clinical history of laryngeal 
carcinoma was indicated.  Testing performed revealed a 2.5 x 
1 cm soft tissue mass with its epicenter at the level of the 
right vallecula.  Dr. M.H.L. stated that this would correlate 
with the veteran's history of squamous cell carcinoma.  No 
other masses were identified, and there was no evidence of 
lymphadenopathy in the neck.

In a statement dated August 1999, Dr. M.L. (a physician 
different from Dr. M.H.L. above) examined the veteran.  No 
tumor in the oral cavity or oropharynx was seen.  A CT scan 
of the neck revealed a soft tissue lesion in the vallecula.  
Mirror examination revealed evidence of stripping of the left 
vocal cord.  The diagnosis was squamous cell carcinoma of the 
left true vocal cord.

The veteran was examined by Dr. M.B. regularly from October 
1999 through January 2002.  The veteran was continually 
diagnosed throughout this period of time with Stage 1 
squamous cell carcinoma of the left true vocal cord.  In 
January 2002, the evidence did not show clinical evidence of 
recurrent vocal cord carcinoma.

In June 2002, the veteran filed a claim seeking service 
connection for respiratory cancer of the larynx.  He 
indicated that his disability began in August 1999.  He 
stated that his cancer may be directly related to his 
exposure to Agent Orange while serving in Vietnam.  The 
veteran also stated that there was a distinct possibility 
that the ship he served upon, the U.S.S. Oriskany (CVA-34), 
may have carried Agent Orange.  He estimated that he served 
in Vietnam from March 1, 1964, to October 1, 1964.

In a statement dated September 2002, the veteran revealed 
that he was stationed aboard the U.S.S. Oriskany (CVA-34), an 
attack aircraft carrier.  He estimated that he was stationed 
in the water off the shore of Vietnam, from March 1964 
through October 1964.  He stated that his service duty did 
not involve land operations.

In an October 2002 response to the RO's request for the 
veteran's dates of service in Vietnam, it was indicated that 
it could not be determined whether or not the veteran had in-
country service in Vietnam.  It was revealed that the veteran 
served aboard the U.S.S. Oriskany (CVA-34), which was in the 
official waters of the Republic of Vietnam from September 5, 
1963, to September 13, 1963, and from November 3, 1963, to 
November 8, 1963.  The October 2002 information request 
response also stated that no records showed that the veteran 
was exposed to herbicides.

According to his Notice of Disagreement (NOD) filed November 
2002, the veteran stated that while serving aboard the U.S.S. 
Oriskany (CVA-34), he had to walk by "strangely painted 
barrels."  The barrels were stored in the hangar bay of the 
carrier, which was adjacent to his sleeping quarters.  Upon 
inquiry, the veteran was told that the barrels contained 
stuff to defoliate trees so that pilots could see.  The 
veteran did not know about any leakage or how far the winds 
would carry the herbicide when it was dispensed.  He also did 
not know if there was any residue of an herbicide on the 
planes upon their return to the U.S.S. Oriskany (CVA-34).




In July 2003, the RO submitted a request to search available 
records, in order to confirm the veteran's claim of exposure 
to herbicides which were stored in barrels, in the hanger of 
the U.S.S. Oriskany (CVA-34) adjacent to his sleeping 
quarters.  In a September 2003 response, copies of deck logs 
of the U.S.S. Oriskany (CVA-34) were submitted to the RO.  
The ship logs covered September 6, 1963, through September 8, 
1963.  The logs indicated the carrier's movement with other 
ships offshore of Vietnam, and indicated the launching of 
aircraft.

In February 2003, additional ship logs of the U.S.S. Oriskany 
(CVA-34) were submitted to the RO.  The ship logs covered 
November 5, 1963, through November 8, 1963.  The logs 
indicated the carrier's maneuvers with other ships offshore 
of Vietnam, and indicated the launching of various aircraft.

In a statement dated March 2004, the veteran indicated that 
he could not dispute the ship logs of the U.S.S. Oriskany 
(CVA-34).  However, he and three other men who were aboard 
the ship with him were in the Gulf of Tonkin during service, 
in the waters offshore of the Republic of Vietnam, for at 
least 70 days.  He indicated that the air current carried the 
dispensed herbicides in many directions.  So, being on ship 
or land would not make much of a difference.  The veteran 
made an offer of settlement regarding his claim.


Analysis

I.	Notification of VCAA Requirements

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the October 2003 Statement 
of the Case and March 2004 Supplemental Statement of the 
Case.  In these documents, the RO also provided notice of 
what evidence it had considered.    
 
To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  
In September 2002, the RO sent the veteran a letter providing 
the notices required under VCAA.  The RO specified the 
information and evidence needed to substantiate a claim for 
service connection, with specific references to the need to 
provide medical evidence showing that the veteran had a 
current disease that began in service or that there was an 
event in service causing disease, and to provide medical 
evidence connecting the current disability to military 
service.  Specific information was also requested regarding 
whether the veteran physically served in, visited, or 
disembarked in Vietnam, in order to establish service in the 
Republic of Vietnam.     

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).
In the letter dated September 2002, it was explained to the 
veteran what portion of the evidence and information would be 
obtained by VA, noting, for example, that VA would attempt to 
obtain such things as private medical records, employment 
records, and records from other Federal agencies.   

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  With regard 
to the claimant's responsibilities in the development of the 
claim, the letter of September 2002 explained that the 
claimant needed to provide VA with such information as the 
name and address of the person, agency, or company who has 
records relevant to the claim, the approximate time frame 
covered by the records, and the condition for which you were 
treated.      

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  
While the RO's request was not stated in the exact wording 
above, the RO informed the veteran that any evidence in his 
possession -- in the form of private or VA medical evidence 
showing current treatment, service medical records or 
evidence showing service in the Republic of Vietnam, all of 
which pertain to his claim - should be provided to VA for 
consideration for the condition claimed.  

Thus, the letter of September 2002, as well as several other 
documents sent to the claimant during the course of the 
development of the claim, provided notices as required under 
the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In the instant case, the record reflects that a VCAA letter 
was sent in September 2002.  The letter told the veteran what 
evidence was needed to substantiate a claim for service 
connection.  The veteran has been made aware of how VA would 
assist him in obtaining evidence and information.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  After the RO issued the VCAA 
letter, it is noted that the veteran actively participated in 
the development of his claim.  For example, the veteran 
submitted his NOD in November 2002 and substantive appeal in 
November 2003, submitted additional private medical records 
and personal statements, and was given additional VA medical 
treatment.  In view of the development that has been 
undertaken in this claim, further development is not needed 
to comply with VCAA.





II.	Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in active service.  38 C.F.R. § 
3.303(d) (2003).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  The VA General Counsel has determined 
that the regulatory definition (which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been 
present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam," a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam. Service on a deep 
water naval vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97. Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93. Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii).  For the purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) 
(West 1991 & Supp. 2002); see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


III.	Service connection for cancer of the 
larynx, to include exposure to herbicides 
during service.

In this case, the veteran claims that service connection for 
cancer of the larynx is warranted because this condition was 
incurred as a result of his exposure to Agent Orange in 
Vietnam.

Based on the evidence of record, the veteran is not entitled 
to a presumption of service connection under 38 C.F.R. § 
3.313 based on service in Vietnam.  The provisions of 
38 C.F.R. § 3.313 are very clear: "service in the waters 
off-shore" is not sufficient, but rather, the service in the 
waters off-shore must include "duty or visitation in 
Vietnam."  While the veteran clearly was diagnosed with 
cancer of the larynx in August 1999 and he did serve in the 
waters off the shore of Vietnam aboard the U.S.S. Oriskany 
(CVA-34), his conditions of service did not involve actual 
duty or visitation in the Republic of Vietnam.  By the 
veteran's own admission in his statement dated September 
2002, his service duty did not involve land operations in 
Vietnam.  None of the evidence of record demonstrates that 
the veteran served in Vietnam, or served in other locations 
which involved actual duty or visitation in the Republic of 
Vietnam.  His service was limited to service in the waters 
off-shore.

Therefore, presumptive service connection for cancer of the 
larynx due to Agent Orange exposure is not warranted.  38 
C.F.R. §§ 3.307, 3.309.  Furthermore, the veteran does not 
contend, and the record does not show, that the cancer of the 
larynx began within one year after service.  Therefore, the 
one-year presumptive period provided in 38 C.F.R. §§ 3.307 
and 3.309 is inapplicable.
   
The Board has considered the veteran's lay contentions that 
his cancer of the larynx may have resulted from exposure to 
barrels of Agent Orange on the U.S.S. Oriskany, from exposure 
to herbicide residue on aircraft carrier planes, or from 
exposure to herbicides dispensed in the air.  The RO 
developed and addressed these issues by requesting complete 
ship deck logs from the U.S.S. Oriskany (CVA-34), from 
September 5, 1963, to September 13, 1963, and from November 
3, 1963, to November 8, 1963.  None of the evidence received 
by the RO, however, indicated that the ship stored barrels of 
herbicide or that planes from the U.S.S. Oriskany (CVA-34) 
sprayed herbicides.  Furthermore, as a layperson, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay 
testimony is not competent to establish, and therefore not 
probative of, a medical nexus). 

Last, the evidence of record does not support a grant of 
service connection for cancer of the larynx on a direct 
basis.  The veteran's January 1962 first enlistment 
examination, February 1963 examination, and January 1965 
separation exam all indicated a clinically normal mouth and 
throat, and normal lungs and chest.  Service medical records 
are negative for manifestations or findings of cancer of the 
larynx.  Post-service evidence shows that the first 
documentation of cancer of the larynx was made in August 
1999, more than 34 years after the veteran's discharge from 
military service.  The Board notes that, while several 
physicians have diagnosed the veteran with cancer of the 
larynx, none of the accompanying treatment records or 
physician's reports suggest any causal relationship between 
his cancer of the larynx and his military service.  
Consequently, service connection for cancer of the larynx on 
a direct basis must be denied.

In conclusion, the Board finds that the preponderance of the 
probative evidence of record shows that the veteran's cancer 
of the larynx is neither causally related to his active 
service or any incident therein, including his claimed 
exposure to Agent Orange.  As the preponderance of the 
evidence is against the veteran's claim of service connection 
for cancer of the larynx, the benefit of the doubt doctrine 
is not for application in the instant case, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

Service connection for cancer of the larynx is denied.



________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



